Sawyer, J., concurring specially:
Under the settled law of this State I am compelled to concur in the judgment. Yet, upon the record as now presented, it is manifest that the equitable title is in defendant, Pace, and that the plaintiff, at best, only holds the legal title, without any beneficial interest. If there are no other equities opposed to the equities of defendant his equitable title should have been set up as a defence in the answer. But as the case stands, it must be disposed of according to the legal title.